Continuation of Box 14.

The Applicant's arguments filed 9 March 2022 have been fully considered but they are not persuasive.
Claims 1-31, 33, 36-42, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2005/0031816) in view of Henning et al. (US 2008/0045643), with Weber (US 2013/0109799) cited as an evidentiary reference.
With respect to Claim 1, the Applicant argues that Chang specifically states that layers 114 and 116 are “tie layers” specifically illustrated as distinct from core 124.  The Applicant argues that these structures are intended as described and are not meant to be semantic only.  The Applicant concludes that ignoring Chang’s naming of layers 114 and 116 is improper.
The Applicant’s Claim 1 includes a “core layer”.  The claimed core layer is a composite of alternating TPU microlayers and ethylene-vinyl alcohol copolymer barrier microlayers (see Claim 1, lines 2-3).  The Applicant’s specification defines the term “microlayer” to mean an individual layer of TPU or barrier material having a thickness of “a few nanometers to several mils” (specification at p. 12, fourth full paragraph).  When given the broadest reasonable interpretation in view of the specification, it is clear that the claimed “core layer” is open to (and in fact requires) a multilayered structure formed from alternating microlayers having a thickness ranging from a few nanometers to several mils.
Chang clearly teaches a structure comprising, as a core, a structure formed from a microlayer polymer composite 124 containing alternating layers of TPU and ethylene-
Although described separately, each of the layers of the polymer composite 124 and both of the outer TPU layers 114 and 118 satisfy the compositional and dimensional requirements of the microlayers present in the claimed core layer.  The Applicant is correct in that as Chang has chosen to note and describe these layers separately.  This does not preclude the fact that the structure collectively formed by microlayer polymer composite 124 and TPU layers 114 and 118 fall within the broadest reasonable interpretation of the core layer recited by Claim 1 when considered in view of the specification.  
The sole distinction between the language used to define the core layer in the Applicant’s Claim 1 and Chang’s combination of polymer composite 124 and both of the outer TPU layers 114 and 118 is that Chang has chosen to assign a separate name to the outermost layers.  The separate naming of these layers by Chang does not change the structure of the layers, the composition of the layers, the arrangement of the layers relative to the microlayer polymer composite 124 or the fact that the layers have a thickness satisfying the definition of a “microlayer” provided in the instant specification.  When the physical structure, arrangement, and composition of Chang’s product is 
The Applicant argues that the naming and numbering scheme provided by Chang must be considered, and that the description of the figures shows that the specific layers in a specific configuration serve a particular purpose.  The Applicant requests a citation of case law to justify ignoring the specific teachings of the prior art when making a prima facie case of obviousness.
At no point did the previous Office action purport to ignore any teaching of Chang, nor did any portion of the previous Office action suggest or imply that ignoring Chang’s express teachings would be appropriate.  Therefore, no citation of case law to justify ignoring the specific teachings of Chang is needed.  
The previous Office action did assert that despite the fact that the individual layers were assigned separate names by Chang, the collective structure formed by said layers was structurally identical to the claimed core layer.  Chang’s decision to describe the function associated with TPU layers 114 and 118 does not in any change the structure of these layers.  The structure of these layers is described in detail by Chang, and the previous grounds of rejection mapped that structure to the corresponding claim language to describe exactly how the prior art structure reads on the claims.  
The Applicant argues that Chang’s layers 112 and 120 are structural intermediate layers, not cap layers.  The Applicant states that layers 122 and 126 are defined by Chang as cap layers; that one of ordinary skill in the art understands that outermost layers are cap layers; and that Chang describes layers 122 and 126 as cap layers at [0062].
Chang does not define layers 122 and 126 as cap layers at [0062] or elsewhere in the reference’s disclosure.  Chang does describe layers 122 and 126 as a thin outer skin layer.  By comparison, layers 112 and 120 (corresponding to the claimed cap layers) have a thickness of 12.5-27 times greater than that of layers 122 and 126 (see Chang at p. 7, [0061]).  Chang’s outer layers have a thickness of 1-2 mils (p. 7, [0061]), equivalent to 25.4-50.8 microns.  
The presence of thinner protective outer layers adjacent to a cap layer is not prohibited by the claims.  Similar embodiments are in fact described in the instant specification.  See, for instance, the first full paragraph at page 9 of the specification as filed, which describes an outer layer in direct contact with the second side of the first cap layer and/or second cap layer.  The specification states that these outer layers can have a thickness of about 1000 microns or less (specification at p. 9, third full paragraph).  
Chang’s layers 112 and 120 satisfy all compositional, structural, and dimensional limitations associated with the claimed cap layers as discussed in the previous Office action.  It is clear that Chang’s layers 122 and 126 identified in the Applicant’s remarks do not correspond to cap layers as described in the specification, but rather correspond to thin protective outer layers described in the specification which may be positioned on an outer surface adjacent to the cap layers.  
The Applicant argues that one of ordinary skill in the art would not conflate Chang’s core 124 with layers 114 and 118 because Chang describes the purpose of these layers.  The Applicant asserts that if Chang intended the combination of 113, 124, 
Again, the Applicant is correct inasmuch as Chang ascribes a particular functionality to these components individually.  However, Chang’s discussion of functionality does not change the structure or composition of these layers, or their arrangement relative to one another.  The fact remains that these three features (i.e. layers 114, 124, and 118 positioned adjacent to one another) collectively define a structure which satisfies all limitations the claimed core layer.  
The Applicant argues that the Office is “reimagining” Chang to match the features of Claim 1, rather than finding teachings in the prior art that match with the features of Claim 1.
Chang has not been “reimagined” in any way.  There is no need to reimagine or reinvent the express teachings regarding the composition, structure, and arrangement of Chang’s various layers.  The structure, composition, and arrangement of the various components of Chang’s membrane were described in the previous Office action and mapped to the language of Claim 1 using language, figures, and reference numerals taken directly from Chang.  
The Applicant argues that layers 112 and 120 are not in direct contact with the core 124.
The Applicant is correct.  Layers 112 and 120 are in direct contact with layers 114 and 118, respectively.  The combination of layers 114, 124, and 118 corresponds to the claimed core.  Although Chang uses different language than the Applicant to describe these features, all structural and compositional elements of the claimed core 
The Applicant argues that layers 114 and 118 are in direct contact with 124 and consist essentially of TPU.
The Applicant is correct.  Claim 1 requires a core layer which is a composite of alternating TPU microlayers and ethylene-vinyl alcohol copolymer microlayers.  Layers 114 and 118 meet the definition of “microlayers” set forth in the instant specification; are made up of the claimed TPU as acknowledged by the Applicant; and are arranged as the outermost layers of a structure 124 made up of alternating TPU and ethylene-vinyl alcohol copolymer microlayers.  Therefore, the combination of 114, 124, and 118 is collectively identical to the claimed core layer.
The Applicant argues that layers 114 and 118 consist essentially of TPU and would not include another component that materially affects the performance or characteristics of the polymeric material.
The Applicant is correct.  Chang’s layers 114 and 118 are made up of TPU.  The claimed core requires alternating microlayers of TPU and ethylene-vinyl alcohol.  No additional component or material is present in the claimed TPU microlayers.  Therefore, Chang’s layers 114 and 118 are indistinguishable from outermost TPU microlayers present in the claimed core.
The Applicant argues that Chang teaches cap layers 122 and 126 composed of TPU.  The Applicant concludes that Chang teaches away from the claimed cap layers 
The Applicant’s characterization of Chang’s layers 122 and 126 is not accurate.  The Applicant is directed to the discussion of these layers provided in paragraphs 11-14 above.  Chang’s layers 122 and 120 correspond to the claimed cap layers as discussed in the previous Office action.  Modification in view of Henning as discussed in the previous Office action at pages 5-6, paragraphs 10-12 results in cap layers having the claimed composition.  
The Applicant argues that one of ordinary skill in the art would not combine Chang with Henning since the primary component of Henning is rubber, not TPU.
Chang teaches the use of “polymeric material composed predominantly of polymeric elastomer” (p. 7, [0061]).  Thermoplastic polyurethane elastomer is provided as one example (“e.g., thermoplastic polyurethane elastomer”; e.g. meaning “for example”) of the polymeric material.  This represents one exemplary embodiment of Chang’s polymeric elastomer; one of ordinary skill in the art would not consider Chang to be limited only to thermoplastic polyurethane elastomers or thermoplastic polyurethane elastomers containing only small amounts of other polymeric materials.  
Chang suggests using a polymeric elastomer material (p. 7, [0061]).  Chang’s product is used in applications such as footwear and vehicle tires (p. 2, [0012]; p. 9, [0075]).  When seeking out other suitable materials for use in Chang’s cap layers 112 and 120, it is clear that one of ordinary skill in the art would look to references relating to polymeric elastomers used in footwear and vehicle tires.  
Henning teaches a rubber (i.e. polymeric elastomer) composition suitable for use in shoes (i.e. footwear) and tires (i.e. vehicle tires).  The composition includes both a polydiene polyol-based TPU and an uncured rubbery polymer (Abstract).   Henning clearly relates to a polymeric elastomer material suitable for use in footwear and vehicle tires.  
The justification for including Henning’s material in Chang’s cap layers 112 and 120 is that it represents a known polymeric elastomer material consistent with Chang’s broader teaching at page 7, [0061] that is recognized by the prior art as being suitable for use in applications identical to those of Chang.  Modification of Chang in view of Henning involves selection of a known material based on its suitability for its intended use.  The Applicant’s attention is directed to MPEP 2144.07 where this rationale is discussed in greater detail.  
The Applicant requests justification that Henning’s inclusion of an additional polymeric elastomer is within the scope of materials and the amount of materials contemplated by Chang.
Henning’s material is not identical to the single exemplary embodiment provided by Chang.  Nevertheless, Chang’s teaching of an exemplary embodiment of “thermoplastic polyurethane elastomer . . . which may include small amounts of other polymeric materials such as a fluid barrier material” cannot reasonably be construed as a teaching away from the use of other materials included within the more broadly disclosed “polymeric material composed predominantly of polymeric elastomer”.  Disclosed examples do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "The prior art’s mere disclosure of In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123.
The Applicant argues that dependent Claims 5-35, 37, 38, 40-42, and 59-61 are allowable by virtue of their dependence upon Claim 1.
The Applicant’s argument relies upon the assumption that Claim 1 is allowable.  Claim 1 stands rejected under 35 U.S.C. 103 and is not currently allowable. Therefore, dependent Claims 5-35, 37, 38, 40-42, and 59-61 are also not allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762